[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                          JUNE 10, 2010
                            No. 09-12911                   JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                   D. C. Docket No. 09-20107-CR-UU


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JERMAIN IWAN PIETERS,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 10, 2010)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.
PER CURIAM:

      Jermain Iwan Pieters appeals his 37-month sentence imposed for possession

with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1). No

reversible error has been shown; we affirm.

      Pieters challenges the procedural and substantive reasonableness of his

sentence. On procedure, Pieters argues that the district court failed to explain that

it had considered the 18 U.S.C. § 3553(a) factors or indicate which factors it relied

on in imposing sentence and that the court treated the guidelines range as

presumptively reasonable. On substance, Pieters contends that he received a

harsher sentence than similarly-situated defendants because, as an alien, he was

subjected to harsher conditions of confinement and, because he was transporting

drugs outside of the United States, he did not pose the same threat to the

community as someone distributing drugs inside the United States.

      We review a final sentence for procedural and substantive reasonableness.

United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008), cert. denied, 129

S.Ct. 2848 (2009). A sentence may be procedurally unreasonable if the district

court fails to explain adequately the chosen sentence. Id. We evaluate the

substantive reasonableness of a sentence under an abuse-of-discretion standard.

Gall v. United States, 128 S.Ct. 586, 597 (2007). The party challenging the



                                           2
reasonableness of a sentence bears the burden of establishing that the sentence is

unreasonable in the light of both the record and the section 3553(a) factors. United

States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).1

       We conclude that Pieters’s sentence -- which fell at the bottom of the

applicable guidelines range of 37 to 46 months -- was reasonable both procedurally

and substantively. See id. (noting that “ordinarily we would expect a sentence

within the Guidelines range to be reasonable”). The sentence was well below the

40-year statutory maximum and even below the 5-year statutory minimum because

Pieters qualified for the safety valve reduction. See 21 U.S.C. § 841(b)(1)(B)(ii);

U.S.S.G. § 5C1.2; United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir.

2005) (comparing, as one indication of reasonableness, the actual prison term

imposed against the statutory maximum).

       No procedural error occurred. The district court explicitly noted that it had

considered the advisory guidelines range, the presentence investigation report

outlining Pieters’s offense conduct, and Pieters’s arguments in support of a

downward variance (including that he was transporting drugs out of the United



       1
        Under section 3553(a), a district court should consider the nature and circumstances of
the offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, policy statements of the
Sentencing Commission, provision for the medical and educational needs of the defendant, and
the need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

                                                 3
States); and the court concluded that Pieters’s case did not warrant a sentence

below the guidelines range. The district court’s statement of reasons was

sufficient. See United States v. Rita, 127 S.Ct. 2456, 2468-69 (2007) (a lengthy

explanation is not necessarily required when a judge decides to follow the

guidelines in a particular case, especially where a sentencing judge has listened to

the arguments of the parties, considered the supporting evidence, and was aware of

the special conditions of the defendant).

      Pieters’s argument that the court’s statements did not reflect a consideration

of relevant section 3553(a) factors plainly is belied by the record. The court

reasoned that it would be inappropriate to sentence offenders transporting drugs

outside the United States more leniently than offenders distributing drugs inside

the country because it would encourage that kind of conduct. The court also

reasoned that a variance was unwarranted in Pieters’s case because it would

“detract from the seriousness of the crime and the kind of punishment that is

required.” Thus, the court considered the seriousness of the offense and the need

for just punishment and deterrence in concluding that a 37-month sentence was

appropriate. See 18 U.S.C. § 3553(a)(2)(A)-(B). And nothing in the record

supports Pieters’s contention that the district court treated the guidelines range as

presumptively reasonable. That the court stated that it did not see a reason to vary



                                            4
downward in Pieters’s case was not impermissible: a district court can inquire into

whether the case before it is a typical case that would have been fully within the

contemplation of the Sentencing Commission. See United States v. Livesay, 525

F.3d 1081, 1090 (11th Cir. 2008).2

       That Pieters felt other section 3553(a) factors weighed in favor of a lower

sentence does not make the district court’s choice of sentence unreasonable. “The

weight to be accorded any given [section] 3553(a) factor is a matter committed to

the sound discretion of the district court, and we will not substitute our judgment in

weighing the relevant factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th

Cir. 2007) (quotation and citation omitted). We cannot say that the 37-month

within-range sentence failed to reflect the purposes of sentencing or that the district

court committed “a clear error of judgment in weighing the [section] 3553(a)

factors by arriving at a sentence that lies outside the range of reasonable sentences

dictated by the facts of the case.” See United States v. Pugh, 515 F.3d 1179, 1202

(11th Cir. 2008).

       AFFIRMED.




       2
         We reject Pieters’s argument that the district court’s comment (made after imposing
sentence) that Pieters should have filed a written motion for a variance demonstrated that the
court treated the guidelines as presumptively reasonable. The record shows that, despite the
court’s comment, the court heard and considered Pieters’s arguments for a variance.

                                                5